DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Arvind on 5/10/2022.

The application has been amended as follows: please amend the claims as follows.
10. – 20.	(Canceled).

21.	(Currently Amended) An apparatus comprising:
a storage device; and
a processor connected to the storage device, wherein the processor is configured to:
read first data stored in a first cell of a cell array in a first time slot;
perform an error check for the first data in a second time slot;
store, after performing the error check for the first data, the first data in a buffer;
read, substantially simultaneously with performing the error check for the first data in the second time slot, second data stored in a second cell of the cell array;
perform the error check for the second data in a third time slot; and
write, substantially simultaneously with performing the error check for the second data in the third time slot, the first data to the second cell.

22.	(Currently Amended)  The apparatus of claim [[1]] 21, wherein the processor being configured to perform the error check for the first data comprises the processor being configured to: 
determine that the first data is corrupted; and 
correct, in response to determining that the first data is corrupted, the first data. 

23.	(Currently Amended)  The apparatus of claim [[1]] 21, wherein the processor being further configured to:
read, in a fourth time slot, a third data stored in a third cell.

24.	(Currently Amended)  The apparatus of claim 23, wherein the processor being further configured to:
perform the error check for the third data in a fifth time slot; and
write, substantially simultaneously with performing the error check for the third data in the fifth time slot, the second data to the third cell.

25.	(Currently Amended)  The apparatus of claim 24, wherein the processor being further configured to:
read, in a sixth time slot, a fourth data stored in a fourth cell.

26.	(Currently Amended)  The apparatus of claim 25, wherein the processor being further configured to:
perform the error check for the fourth data in a seventh time slot; and
write, substantially simultaneously with performing the error check for the fourth data in the seventh time slot, the third data to the fourth cell.


28.	(Currently Amended)  A memory device comprising:
a cell array; and
a controller connected to the cell array, wherein the controller is configured to perform a refresh operation without address rotation in the cell array, wherein the controller being configured to perform the refresh operation without address rotation in the cell array comprises the controller being configured to:
read first data stored in a first cell of the cell array in a first time slot;
perform an error check for the first data in a second time slot;
read, substantially simultaneously with performing the error check for the first data in the second time slot, second data stored in a second cell of the cell array;
perform the error check for the second data in a third time slot; and
write, substantially simultaneously with performing the error check for the second data in the third time slot, the first data to the second cell. 

29.	(Currently Amended)  The memory device of claim 28, wherein the controller being configured to perform the error check for the first data comprises the controller being configured to: 
determine that the first data is corrupted; and 
correct, in response to determining that the first data is corrupted, the first data. 

30.	(Currently Amended)  The memory device of claim 28, wherein the controller being further configured to: 
store, after performing the error check for the first data, the first data in a buffer.

31.	(Currently Amended) The memory device of claim 28, wherein the controller being further configured to: 
repeat performing the refresh operation without address rotation for a predetermined number of times.




Allowable Subject Matter
Claims 1-9 and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance: although the prior art teaches refreshing of memory data and error checking thereof, the prior art fails to teach performing the error check for the second data in a third time slot; and writing, substantially simultaneously with performing the error check for the second data in the third time slot, the first data to the second cell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824